       Case 1:19-cv-07977-RA-SDA Document 206 Filed 01/19/21 Page 1 of 1

                                        THE LAW OFFICE OF
                     JOSHUA MOSKOVITZ
14 Wall Street, Suite 1603                                                       www.moskovitzlaw.com
New York, New York 10005                                                           Tel. (212) 380-7040


                                                       January 18, 2021
BY ECF

Hon. Ronnie Abrams                                              Application granted. The parties shall file a
Thurgood Marshall                                               letter updating the Court on the status of
United States Courthouse                                        mediation by no later than March 5, 2021.
40 Foley Square
Courtroom 1506                                                                                 SO ORDERED.
New York, New York 10007

Hon. Stewart D. Aaron                                                               ______________________
United States Magistrate Judge                                                           Hon. Ronnie Abrams
Daniel Patrick Moynihan Courthouse                                                          January 19, 2021
500 Pearl Street
New York, New York 10007-1312

               Re: Sughrim et al. v. State of New York et al., Case No. 19-cv-07977 (RA) (SDA)

Your Honors,

         As counsel for the plaintiffs, I write with the consent of all parties to advise the Court that
the parties have agreed to proceed to mediation. As a result, we respectfully request that the Court
stay all pending deadlines by sixty days. Having exchanged substantial discovery and completed
two depositions – of plaintiff Roland Sofo and defendant Na-Kia Walton – the parties believe that
this is an appropriate juncture to attempt mediation. The parties are in open discussions about the
mediation process and we are actively considering private mediation or the Mediation Program of
the Southern District of New York. The parties anticipate reaching an agreement regarding the
process next week and will confirm whether they intend to pursue private mediation or seek a
referral to the Mediation Program. If the Court grants our request for a 60-day stay, we propose
to provide the Court with a status update on our progress within 45 days, unless the Court directs
otherwise.

        On behalf of all of the parties, we appreciate the Court’s attention to this matter.

                                                       Sincerely,



                                                       Joshua S. Moskovitz

cc:     All Counsel of Record
